Title: IV. Comparative Table of Distances, [November–December? 1783]
From: Jefferson, Thomas
To: 


          
            [Nov.-Dec.? 1783]
          
          
            
              PhilaTrentonGeorge Town.146 from P.
            
            
              N. Hampshire429399575
            
            
              Massachusets365335511
            
            
              Rhode island317287463
            
            
              Connecticut245215391
            
            
              N. York9767243
            
            
              N. Jersey3001303176
            
            
              2805
            
            
              Pennsylva.014833046
            
            
              2595
            
            
            
              Delaware3060116
            
            
              Maryland14417402621784
            
            
              1837
            
            
              Virginia280310134
            
            
              N. Carola.427457281
            
            
              S. Carola.797827651
            
            
              Georgia917947771
            
          
        